DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/10/2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 01/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,393,433 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 77-86 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims are allowable due to the Applicant amending the independent claim 77 and a persuasive argument by the applicant (Remarks/Arguments dated 12/10/2021, pgs. 4-9). Specifically, argument(s) regarding the difference between the prior arts and the limitation “the light of a first wavelength in combination with the light of the second wavelength was able to cure a light- curable nail product more rapidly and at a lower 

Dependent claims 78-86 are allowed by virtue of their dependency from allowed claim 77.

3.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875